Name: Commission Regulation (EEC) No 289/93 of 9 February 1993 fixing for the 1993 marketing year the Community offer prices for cucumbers applicable with regard to Portugal
 Type: Regulation
 Subject Matter: prices;  Europe
 Date Published: nan

 10. 2. 93 Official Journal of the European Communities No L 34/11 COMMISSION REGULATION (EEC) No 289/93 of 9 February 1993 fixing for the 1993 marketing year the Community offer prices for cucumbers applicable with regard to Portugal third countries, which means from 1 1 Febraury up to and including 10 November ; Whereas, in accordance with Article 318 (1 ) (a) of the Act of Accession, a Community offer price is to be calculated annually on the basis of the arithmetic mean of the producer prices in each Member State of the Community of Ten, plus transport and packaging costs incurred by the products from the production regions to the representa ­ tive consumption centres of the Community and bearing in mind developments in the cost of production in the fruit and vegetable sector ; whereas the abovementioned prices correspond to the average prices recorded during the three years preceding the date of fixing of the Community offer price ; whereas, however, the annual Community offer price cannot exceed the refrence price applied for third countries ; Whereas, in order to take account of seasonal variations in prices, the marketing year should be divided into one or more periods and a Community offer price should be fixed for each of them ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3648/90 of 11 December 1990 laying down general rules for implementing the Act of Accession of Spain and Portugal as regards the compensation mechanism on imports of fruit and vegetables originating in Portugal ('), and in particular Article 4 ( 1 ) of each thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), and in particular Article 9 (1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 amending the prices and amounts fixed in ecus as a result of the monetary realignment of September and November 1992 (3), and in particular Article 2 thereof, Whereas, Commission Regulation (EEC) No 3820/90 (4) lays down detailed rules or the application of the compensation mechanism to imports of fruit and vegeta ­ bles from Spain ; Whereas Council Regulation (EEC) No 3816/92 0 provides for, in the fruit and vegetables sector, the aboli ­ tion of the compensation mechanism in trade between Spain and the other Member States ; Whereas, pursuant to Article 318 of the Act of Accession, a compensation mechanism is to be introduced on imports into the Community as " constituted at 31 December 1985, hereinafter referred to as the 'Community of Ten', of fruit and vegetables from Portugal for which a reference price is fixed with regard to third countries ; whereas, Community offer prices for cucum ­ bers coming from Portugal should be fixed only during the period where reference prices are fixed with regard to Whereas, in accordance wiht Article 1 of Regulation (EEC) No 3648/90, the producer prices to be used for the determination of the Community offer price are to be those of a domestic product defined by its commercial characteristics recorded on the representative market or markets located in the production areas where prices are lowest for products or varieties representing a consid ­ erable proportion of production marked throughout the year or during a part of the latter and which meet Quality Class I requirements and conditions laid down as regards packaging ; whereas the average price for each representa ­ tive market must be established after disregarding prices which may be considered excessively high or excessively low compared with the normal fluctuations recorded on the market ; whereas, moreover, if the average price for a Member State shows excessive variations with respect of normal price fluctuations, it shall not be taken into account ; Whereas cucumbers produced in the Community of Ten are grown mainly under glass ; whereas the Community offer prices must therefore be fixed for a product of that type ; whereas cucumbers imported from Portugal during the same period will have been grown in the open ; whereas, although such cucumbers may be classed in class I, their quality and price are not comparable with those of products grown under glass ; wheras the prices for cucum ­ bers not grown under glass should therefore be adjusted by a conversion factor ; (') OJ No L 362, 27. 12. 1990, p. 16. (2) OJ No L 387, 31 . 12. 1992, p. 1 . (3) OJ No L 387, 31 . 12. 1992, p. 29. (4) OJ No L 366, 29. 12. 1990, p. 43. 0 OJ No L 387, 31 . 12. 1992, p. 10. No L 34/12 Official Journal of the European Communities 10. 2. 93 Whereas the application of the abovementioned criteria results in Community offer prices being fixed for cucum ­ bers for the period 11 February to 10 November 1993 at the levels set out hereafter : Whereas Article 1 of Commission Regulation (EEC) No 3820/92 of 28 December 1992 on transitional measures for the application of the agrimonetary arrange ­ ments laid down in Council Regulation (EEC) No 3&amp;13/92 (') establishes a correspondence between the provisions of the agrimonetary arrangements applicable from 1 January 1993 and those applicable before that date ; HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1993 marketing year, the Community offei prices for cucumbers (CN code 0707 00 11,19) applicable with regard to Portugal, expressed in ecus per 100 kilo ­ grams net of packed products of class I, of all sizes, shall be as follows :  from 11 to 20 February : 123,36  from 21 to 28 February : 101,65  March : 93,13  April : 65,29  May : 63,77  June : 56,18  July : 47,78  August : 45,52  September : 57,02  from 1 October to 1 November : 70.60 Whereas Regulation (EEC) No 3824/92 establishes a list of prices and amounts for the fruit and vegetables sector which are to be divided by a coefficient of 1,01561 , fixed by Regulation (EEC) No 3387/92 (2), as from the begin ­ ning of the 1993/94 marketing year, under the system for the automatic dismantlement of negative monetary gaps ; whereas Article 2 of Regulation (EEC) No 3824/92 lays down that the resulting reduction in the prices and amounts for each sector concerned shall be specified and the level of such reduced prices fixed ; whereas, however, this adjustment may not result in a reference price level below that of the preceding marketing year, in accordance with Article 23 (2) of Regulation (EEC) No 1035/92 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, 2. For the purposes of calculating the Portuguese offer price, the prices for cucumbers, not produced under glass, imported from Portugal shall, after deduction of customs duties, be multiplied by the following converison factors :  from 11 February to 30 September : 1,30,  from 1 October to 10 November : 1,00. Article 2 This Regulation shall enter into force on 11 February 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 22. h OJ No L 344, 26. 11 . 1992, p. 27.